Fourth Court of Appeals
                               San Antonio, Texas
                                    August 14, 2017

                                  No. 04-17-00310-CV

               YATES ENERGY CORPORATION, EOG Resources, Inc.,
                  Jalapeno Corporation, ACG3 Mineral Interests, Ltd.,
                Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                      Appellants

                                           v.

        BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                             Appellees

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2015PC2618
                        Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
       The Appellant's Second Joint Unopposed Motion for Extension of Time to File
Appellant's Brief is hereby GRANTED. The Appellant's Brief is due by August 28, 2017.


                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                ___________________________________
                                                Luz Estrada
                                                Chief Deputy Clerk